Citation Nr: 1543269	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-05 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from February 1971 to February 1973 and from October 1974 to October 1977, and in the Navy from July 1978 to June 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015 a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the hearing, he was granted a 60-day abeyance period for the submission of additional evidence.  Additional evidence, including several statements on behalf of the Veteran, was received and associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  


REMAND

The Veteran asserts that he has had recurrent back pain since sustaining a low back injury in service lifting his child.  A December 2013 VA examiner noted that the Veteran began receiving VA treatment in 1992, but that there was no mention of back pain in VA treatment records until December 2012, and "there had never been an x-ray of his lumbar spine obtained" until the one ordered on the present examination.  The examiner opined that it "is much less likely as not that the single episode of back strain in service 36 years ago is in any way related to his current [degenerative joint disease] of the lumbar spine, particularly since the medical record is silent vis a vis his back until December 2012 (emphasis added)."  Notably, May 1986 private treatment records from The Huntington Hospital show that the Veteran reported back pain; X-rays of the dorsal spine did not reveal any abnormalities.  A January 1989 private treatment record from John Marshall Medical Services shows a complaint of low back pain of 1-2 month's duration following a tractor accident; it was noted that there was no prior history of a back injury; lumbar spine X-rays were negative; and the impression was lumbar strain.  A June 1994 VA general medical examination report notes that chest X-rays showed minimal degenerative spondylosis.  Records received from the Social Security Administration include a February 1995 physical examination report that shows a diagnosis of chronic low back pain.  A February 2005 VA treatment record notes that a chest X-ray showed hypertrophic degenerative changes in the thoracic spine.  A May 2009 VA treatment record notes a report of back pain.  And an August 2010 VA treatment record notes that abdominal X-rays showed scattered degenerative changes in the lumbar spine.  The December 2013 VA examiner's opinion is obviously based on an incomplete review of the record, and premised on inaccurate factual findings, and is inadequate for rating purposes.  Consequently, a remand for corrective action is necessary.  

The record suggests that the medical evidence in the record may be incomplete.  The most recent VA treatment records associated with the record are dated in January 2014.  Any outstanding (updated) records of VA treatment the Veteran has received for his back may contain pertinent information, are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all outstanding (and updated to the present) clinical records (i.e., those not already in the record) of VA evaluations and treatment the Veteran has received for his low back, in particular any such records generated since January 2014.  

2. The AOJ should then arrange for an orthopedic examination of the Veteran (by a provider other than the December 2013 VA examiner) to determine the nature and likely etiology of his low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, to include this remand and the examination of the Veteran, the examiner should provide an opinion that responds to the following:  
(a) Please identify (by diagnosis) any (and each) low back disability entity found.

(b) Please identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is related to his service/injury therein?  

The examiner must explain the rationale for all opinions.  The rationale should reflect that the examiner considered the Veteran's reports that he has had recurrent low back pain ever since an injury in service in February 1977.   If the opinion is to the effect that the Veteran's current low back disability(ies) is/are unrelated to service, the examiner should identify (with rationale provided) the etiology for the low back disability considered more likely based on the factual evidence of record.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

